

 EXHIBIT 10.5



















February 20, 2009






SUNPOWER CORPORATION
3939 N. 1st Street
San Jose, CA 95134


Dear Mr. Arriola:


This letter is to confirm that WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
has agreed to extend the maturity date of that certain credit accommodation
granted by Bank to SUNPOWER CORPORATION (“Borrower”) in the maximum principal
amount of Fifty Million Dollars ($50,000,000.00) pursuant to the terms and
conditions of that certain Credit Agreement between Bank and Borrower dated July
13, 2007, as amended from time to time (the “Agreement”).


The maturity date of said credit accommodation is hereby extended until July 3,
2009.  Until such date, all terms and conditions of the Agreement which pertain
to said credit accommodation shall remain in full force and effect, except as
expressly modified hereby.  The promissory note dated as of April 4, 2008,
executed by Borrower and payable to the order of Bank which evidences said
credit accommodation (the “Note”), shall be deemed modified as of the date this
letter is acknowledged by Borrower to reflect the new maturity date set forth
above.  All other terms and conditions of the Note remain in full force and
effect, without waiver or modification.


Borrower acknowledges that Bank has not committed to make any renewal or further
extension of the maturity date of the above-described credit accommodation
beyond the new maturity date specified herein, and that any such renewal or
further extension remains in the   sole discretion of Bank.  This letter
constitutes the entire agreement between Bank and   Borrower with respect to the
maturity date extension for the above-described credit accommodation, and
supersedes all prior negotiations, discussions and correspondence concerning
said extension.



S:\SF_Documentation\TEAM1\PEN\EXT\Sunpower
Corporation.$50MM.2-09.C-220_CA_DOC: Loan
Extension (Rev. 07/04) au#5681 #7576615169
tk#20090220004
 
 

--------------------------------------------------------------------------------

 
SUNPOWER CORPORATION
February 20, 2009
Page 2



Please acknowledge your acceptance of the terms and conditions contained herein
by dating and signing one copy below and returning it to my attention at the
above address on or before March 6, 2009.


Very truly yours,
WELLS FARGO BANK,
  NATIONAL ASSOCIATION


By: /s/ Matthew A.
Servatius                                                                
       Matthew A. Servatius
       Vice President




Acknowledged and accepted as
of                                                                2/25/09                                :


SUNPOWER CORPORATION


By: /s/ Dennis V.
Arriola                                                                           
      Dennis V. Arriola
      Chief Financial Officer

S:\SF_Documentation\TEAM1\PEN\EXT\Sunpower
Corporation.$50MM.2-09.C-220_CA_DOC: Loan
Extension (Rev. 07/04) au#5681 #7576615169
tk#20090220004
 
 

--------------------------------------------------------------------------------

 
